Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 26, 2021

The Court of Appeals hereby passes the following order:

A21A1003. RICHARD EUGENE DANIEL v. THE STATE.

      In 2014, Richard Daniel pled guilty to possession with intent to distribute
methamphetamine; this Court affirmed the denial of his motion to withdraw his guilty
plea the following year. See Daniel v. State, No. A14A2334 (Mar. 2, 2015). In 2020,
Daniel filed a motion for an out-of-time appeal and extraordinary motion to withdraw
his guilty plea, each of which the trial court denied in an order entered on December
8, 2020. Daniel filed a notice of appeal on January 25, 2021.1 We lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the judgment or trial
court order sought to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer appellate jurisdiction on this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Daniel’s notice
of appeal was untimely filed 48 days after entry of the order he seeks to appeal.
Consequently, this appeal is hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/26/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.


      1
       Daniel’s notice of appeal bears a handwritten date of December 16, 2020, but
was not filed in the trial court until January 25, 2021.